Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 May 2021 has been entered.	
		
Formal Matters
Applicant's response, filed 07 May 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1 and 3 are currently pending and have been examined.
Claims 1 and 3 have been amended.
Claims 2 and 4-20 have been canceled.
Claims 1 and 3 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 10 January 2018 claiming benefit to Provisional Applications  62/615,954, 62/765,480, and 62/722,926.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
integration subsystem (claims 1); -AND-
secure communication subsystem (claim 1 and 3).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitations integration subsystem (claims 1) and secure communication subsystem (claim 1 and 3). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1 and 3 are drawn to a product, which is a statutory category of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites an inter-practitioner digital health platform in part performing the steps of a pharmacy database of a pharmacist provider that identifies thousands of products within hundreds of categories of products that are available from a pharmacy; a digital communications network connected to the pharmacy database; access the pharmacy database of the pharmacist provider; display to the pharmacist provider, the plurality of available products, and display information identifying a first practice of a first healthcare practitioner and a second practice of a second healthcare practitioner; receive, from the pharmacist provider, a first curated pharmacist-selection of a first subset of less than all the plurality of available products for selective presentation to the first healthcare practitioner, and a second curated pharmacist-selection of second subset of less than all the plurality of available products for selective presentation to the second healthcare practitioner; enable the pharmacist provider to: share the first curated pharmacist-selected subset of available products with the first healthcare practitioner, and share the second curated pharmacist-selected subset of available products with the second healthcare 
These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity. (MPEP § 2106.04(a)(2) subsection II.C). The claim steps recite a process of prescribing medication, ordering medication, and dispensing medication. This amounts to organizing human activities by managing transactions between people.
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites an electronic display (with a graphical user interface). The specification defines the electronic display as a screen connected to a computing device (Detailed Description in ¶ 0044). The specification does not provide additional structure for the graphical user interface. The use of an electronic display with a graphical user interface, in this case to display the interface to a user, only recites the 
Claim 1 recites an input device. The specification defines the input device as either a finger, mouse, stylus, or other input device (Detailed Description in ¶ 0257). The use of a input device, in this case to enable interface input by users, only recites the input device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 recites an integration subsystem. The specification does not provide additional structure for the integration subsystem. The use of a integration subsystem, in this case to enable the pharmacist provider to share the curated selection of available products with a healthcare practitioner treating a patient, only recites the integration subsystem as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 1 recites an order requisition portal. The specification defines the order requisition portal as an underlying interface of the telemedicine system for order requisitions (Detailed Description in ¶ 0105). The use of an order requisition portal, in this case to receive order requests, only recites the order requisition portal as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).

Claim 1 recites a digital communications network connected to the pharmacy database. The specification has no specific structure for the network. The use if a digital communications network, for communicating information between devices in the system, only recites the network as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 recites a computing system connected to the communications network. The specification does not define a computing system or any necessary hardware included in the system. The use of a computing system only recites the system as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 

Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Abbreviated Analysis for Depending Claims: 
Claim 3 recites wherein the secure communication subsystem includes a store-and-forward messaging system to enable recorded messages to be securely forwarded between recipient and sender. The use of a store-and-forward messaging system, in this case to send messages securely, only recites the secure communication subsystem as a tool to perform an existing process and only amounts to an instruction to Telehealth Terminology: ‘Store-and-Forward’ Has its Fans - And Critics, mHealth Intelligence: Telehealth News (July 21, 2016); (2) Xiao et al., Development and Practice of Store-and-Forward Telehealth Systems in Ophthalmology Dental and Emergency, 214 Studies in Health Tech and Informatics 167-173 (Jan 2014); and (3) Bonnardot et al., Store-and-forward telemedicine for doctors working in remote areas, 15(1) J Telemed Telecare 1-6 (2009). Therefore, the store-and-forward messaging system additional element is not sufficient to amount to significantly more than the recited judicial exception.
Claims 1 and 3 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mayaud (US Patent No. 7,574,370)[hereinafter Mayaud] in view of Roberts et al. (US Patent No. 8,688,473)[hereinafter Roberts] in Pharmacy (Inventory) Software YouTube Video, YouTube (July 1, 2017)[hereinafter Singh] as evidenced by Frank et al. (US Patent 8,112,324)[hereinafter Frank].
As per claim 1, Mayaud teaches on the following limitations of the claim: 
an inter-practitioner digital health platform, comprising is taught in the Technical Field in col 1 lines 16-27 and in the Summary in col 4 lines 25-35 (teaching on a platform for physicians to view and order prescriptions for patients to pick up at a designated pharmacy);
a computing system connected to the communications network to is taught in the Detailed Description in col 7 lines 18-49 (teaching on a computer system connected to a network);
access the pharmacy database of the pharmacist provider via the digital communications network is taught in the Detailed Description in col 7 lines 18-49, col 19 lines 5-17, and col 27 lines 1-20 (teaching on the provider computer accessing the pharmacy database over the network);
display, via the electronic display, information identifying a first practice of a first healthcare practitioner and is taught in the Detailed Description in col 12 line 38 - col 13 line 16 and in the Figures at fig. 1 (teaching on an electronic display wherein the prescription information for a identified healthcare practitioner user is organized so that historical prescribing practices are displayed more predominantly than less common in the particular user's prescribing environment);
a second practice of a second healthcare practitioner 
an input device associated with the computing system to receive, from the pharmacist provider, a first curated pharmacist-selection of a first subset of less than all the plurality of available products for selective presentation to the first healthcare practitioner, and  is taught in the Detailed Description in col 19 lines 5-17 and col 27 lines 1-20 (teaching on an input device for a pharmacy see the specific drug information (synonymous with a curated selection) for the available product for dispensing that is in stock);
a second curated pharmacist-selection of second subset of less than all the plurality of available products for selective presentation to the second healthcare practitioner is taught in the Detailed Description in col 7 lines 25-34, col 27 lines 44-57, col 19 lines 5-17, and col 27 lines 1-20 (teaching on the system enabled to be used concurrently by multiple remote user interfaces);
an integration subsystem to enable the pharmacist provider to: share the first curated pharmacist-selected subset of available products with the first healthcare practitioner, and is taught in the Detailed Description in col 25 lines 47-57, col 31 line 58 - col 32 line 6, and col 32 lines 50-53 (teaching on an integrated system for healthcare providers to view available products that can be ordered through the pharmacy of choice);
share the second curated pharmacist-selected subset of available products with the second healthcare practitioner is taught in the Detailed Description in col 7 lines 25-34, col 27 lines 44-57, col 25 lines 47-57, col 31 line 58 - col 32 line 6, and col 32 lines 50-53 (teaching on the system enabled to be used concurrently by multiple remote user interfaces);
an order requisition portal to receive, via the digital communications network: from the first healthcare practitioner, a recommendation of a first product from the first curated pharmacist-selected subset of healthcare products for purchase by a first patient directly from the pharmacy is taught in the Detailed Description in col 4 lines 60-67, col lines 30-
from the second healthcare practitioner, a recommendation of a second product from the second curated pharmacist-selected subset of healthcare products for purchase by the second patient direction from the pharmacy is taught in the Detailed Description in col 7 lines 25-34, col 27 lines 44-57, col 4 lines 60-67, col lines 30-37, in the Figures at fig. 19 reference characters 45, and fig. 21 (teaching on the system enabled to be used concurrently by multiple remote user interfaces); -AND-
from the first patient, a purchase confirmation to purchase the first recommended product, and from the second patient, a purchase confirmation to purchase the second recommended product; and is taught in the Detailed Description in col 28 lines 9-19 and col 35 lines 52-58 (teaching on an purchase confirmation system for the patient that purchases the pharmacy product and has not let the prescription go unfilled).
Mayaud fails to teach the following limitation of claim 1. Roberts, however, does teach the following: 
a digital communications network connected to the pharmacy database is taught in the Detailed Description in col 20 lines 36-49 (teaching on a communication system between the provider, pharmacy, and patient).
A person having ordinary skill in the art at the time the invention was filed would combine the medication prescription interface for clinicians and patients of Mayaud with the communication module of a pharmacy stock and fulfillment management system of Roberts with the motivation of “provid[ing] a workflow management method for processing a drug prescription in a pharmacy comprising receiving a drug prescription, estimating a date and a time by which the drug prescription will be fulfilled and available to a customer” (Roberts in the Summary in col 2 lines 46-50).

a pharmacy database of a pharmacist provider that identifies thousands of products within hundreds of categories of products that are available from a pharmacy is taught in the Video at timestamp 2:30 and 00:15-00:35 (teaching on a pharmacy inventory database containing a plurality of prescription (i.e. Nizer) and nonprescription (i.e. Vicks balm) pharmacy products available for sale wherein the pharmacy products are organized into categories and new products can be added and organized into categories –as further evidenced by Frank in the Background in col 1 lines 5-17 and in the Detailed Description in col 5 lines 47-64 (teaching on the ability of similar product navigation systems maintaining thousands of offered products in extensive categorical organizational systems)); -AND-
display, via an electronic display, to the pharmacist provider, the plurality of available products via a graphical user interface, and is taught in the Video at timestamp 2:30 and 00:15-00:35 (teaching on an electronic graphical user interface for a pharmacy administrator to view the available products in the database).
A person having ordinary skill in the art at the time the invention was filed would combine the medication prescription interface for clinicians and patients of Mayaud with the pharmacy inventory organizational and display system of Singh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably an organized display for a provider of a pharmacy inventory list organized by categories. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mayaud (US Patent No. 7,574,370)[hereinafter Mayaud] in view of Roberts et al. (US Patent No. 8,688,473)[hereinafter Roberts] in further view of Sukhchain Singh, Pharmacy (Inventory) Software YouTube Video, YouTube (July 1, Store-and-Forward Telemedicine, mdPortal (September 22, 2015)[hereinafter Store-and-Forward].
As per claim 3, the combination of Mayaud, Roberts, and Singh discloses all of the limitations of claim 1. Mayaud, Roberts, and Singh fail to teach the following; Store-and-Forward, however, does disclose:
the digital health platform of claim 1, wherein the secure communication subsystem includes a store-and-forward messaging system to enable recorded messages to be securely forwarded between recipient and sender is taught in Integration with Existing Systems and Workflows on p. 5 (teaching on an intermediate system for receiving recorded messages and forwarding the messages to the intended recipient between pharmacies and providers).
A person having ordinary skill in the art at the time the invention was filed would combine the medication prescription interface for clinicians, patients, and pharmacies of Mayaud, Roberts, and Singh with the store-and-forward messaging of Store-and-Forward with the motivation of providing a system that is secure and HIPAA compliant (Store-and-Forward in A Brief Word About Security on p. 1).

Response to Arguments
  Examiner acknowledges that appropriate corrections to or cancellation of the claims for the previous 35 U.S.C. 112(b) and (d) rejections of claims 17 and 3 has been made and withdraws the rejections accordingly.
Applicant's arguments filed 07 May 2021 with respect to 35 USC § 103 have been fully considered but they are not persuasive. Applicant asserts that the amendments submitted regarding the first and second curated pharmacist-selected subset of products to different healthcare providers is not taught in the prior art cited. Examiner disagrees. As is the nature of the majority of software products, the product is not limited to a single user case. Mayaud teaches explicitly on the prescription management software system as enabled to be used concurrently by multiple remote user interfaces in col 7 lines 25-34 and col 27 lines 44-57. 
07 May 2021 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant maintains the arguments presented in past actions, and Examiner maintains her response. Additionally, Applicant presents that the inclusion of a pharmacy database, digital communications network, and a computing system of a pharmacy direct the claims toward a hardware system instead of an abstract idea. Examiner maintains that these steps performed by the additional elements amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity. Merely navigating the human interaction on a computer is not enough to overcome a 35 USC 101 rejection (see October 2019 Update: Subject Matter Eligibility on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 05096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626